Citation Nr: 0115652	
Decision Date: 06/06/01    Archive Date: 06/13/01

DOCKET NO. 96-43 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a compensable rating for rheumatoid arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran had over two years and seven months of active 
service, including from January 1954 to January 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) for appellate review following a February 1995 rating 
determination by the Houston, Texas, Regional Office (RO) of 
the Department of Veterans Affairs (VA) that denied service 
connection for an eye disorder and a compensable disability 
rating for rheumatoid arthritis.  This case was previously 
before the Board in August 2000 at which time the issue of 
entitlement to service connection for an eye disorder was 
denied as not well grounded and the issue of a compensable 
rating for rheumatoid arthritis was remanded for additional 
development, including a VA examination.  The RO attempted to 
complete all requested development, and the case has been 
presented for Board review at this time. 

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA) of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order).  As noted 
above, the issue of service connection for an eye disorder 
was denied by the Board as not well grounded in August 2000.  
However, the veteran and his representative are hereby 
advised that such claim may be readjudicated in accordance 
with the VCAA. Therefore, this matter is referred to the RO 
for appropriate action.


FINDING OF FACT

The veteran chose to cancel his VA examination that was 
scheduled in December 2000 for evaluation of his service-
connected rheumatoid arthritis.   


CONCLUSION OF LAW

Entitlement to a compensable rating for rheumatoid arthritis 
is denied.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 3.655 (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

A review of the veteran's file shows that service connection 
for rheumatoid arthritis, multiple joints, inactive, was 
granted in a rating decision dated in April 1956.  The rating 
assigned at that time was 0 percent (noncompensable).  In 
October 1993, the veteran sought an increased rating for this 
arthritis.  

When entitlement to a benefit cannot be established or 
confirmed without a current VA examination and a claimant, 
without good cause, fails to report for such examination, 
action shall be taken.  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  When the 
examination was scheduled in conjunction with an original 
claim other than a compensation claim, a reopened claim for a 
benefit which was previously disallowed, or a claim for 
increase, the claim shall be denied.  38 C.F.R. § 3.655(a)(b) 
(2000).  

In August 2000, the veteran's case was remanded by the Board 
for, inter alia, a VA examination in order to determine the 
current severity of the service-connected arthritis.  In 
compliance with the remand, a VA examination was scheduled in 
December 2000.  The record indicates that the veteran 
canceled that examination.  In a January 2001 supplemental 
statement of the case, the RO informed the veteran of the 
importance of the scheduled VA examination and offered the 
veteran the option of attending another examination if he so 
desired.  In an April 2001 letter, the veteran pointed out 
that he had deliberately canceled this examination. 

In the case at hand, the record indicates that the veteran 
chose to not report for the VA examination that was scheduled 
by the RO in compliance with the Board's remand and he was 
aware of the result of this action.  See Dusek v. Derwinski, 
2 Vet. App. 519 (1992); 38 C.F.R. § 3.326.  Therefore, the 
Board is required by pertinent regulation to deny the instant 
claim.  38 C.F.R. § 3.655.  The procedural prerequisites have 
been fully satisfied by the RO's communications.  Therefore, 
the appeal is denied.   

In his April 2001 letter, the veteran indicated that he may 
desire to again pursue an increased rating claim sometime in 
the future.  The veteran is free to reopen a claim at any 
time by contacting the RO.  


ORDER

A compensable rating for rheumatoid arthritis is denied.  



		
	M. SABULSKY 
	Member, Board of Veterans' Appeals

